DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/19/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: receiving a first interrupt signal when a first count value of a first leaky bucket counter of a server reaches a first threshold, wherein the first leaky bucket counter counts a first correctable error occurring in a first memory rank corresponding to the first leaky bucket counter; disabling an interrupt switch of the first leaky bucket counter in response to the first interrupt signal; enabling the interrupt switch after the interrupt switch has been disabled for a preset time and the first count value resets to zero; receiving a second interrupt signal when a second count value of a second leaky bucket counter of the server reaches a second threshold, wherein the second leaky bucket counter counts a second correctable error occurring in a second memory rank corresponding to the second leaky bucket counter; and  []";
Since, no prior art was found to teach: ”identifying that a hardware fault has occurred in the first memory rank when the first leaky bucket counter and the second leaky bucket counter are the same leaky bucket counter and when the first memory rank and the second memory rank are the same memory rank” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 12 and 17, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-11, 13-17, and 18-20, the claims are allowed due to their dependency on allowable independent claims 1, 12, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rangarajan et al. (US 2016/0048347 A1) teaches counter of leaky bucket reaches zero based on interrupt but not other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114